

CONSULTING AGREEMENT
 
 
This Agreement is made on April 1, 2008 between Blue Earth Solutions Inc (the
"Company") and Richard Iantosca (the "Consultant"), a chemical specialist.  The
Consultant has extensive experience regarding the chemical structure of poly
styrene and other chemicals used by the Company, and the Company seeks to
benefit from the Consultant's expertise by retaining the Consultant as an
exclusive Technical Consultant. The Consultant wishes to perform consulting
services for the Company. Accordingly, the Company and the Consultant agree as
follows:
 
1.  
Services

 
a.  
The consultant shall provide advice and consulting services to the Company with
respect to matters related to StyroSolve and Tire Muscle along with other
products the Company may produce. The Consultant shall be engaged by the Company
as a consultant for the exchange of ideas only and under the terms of this
Agreement, shall not direct or conduct research for or on behalf of the Company.
Any research which may be conducted shall be carried out under the auspices of a
sponsored research agreement between Company and the Consultant.

 
b.  
Upon request by the Company and in return for compensation detailed in Article
2, the Consultant shall keep the Company informed about applications, features,
and specifications in the area of chemicals and chemical formulations as they
may broaden or change from time to time as well as be available for assisting in
quality control issues.

 
c.  
The Company acknowledges that the Consultant is self employed.

 
2.  
Compensation

 
As full consideration for the consulting services provided by the Consultant,
the Company shall pay to the Consultant $1,500 twice monthly.
 
3.  
Competition

 
The Consultant represents to the Company that the Consultant does not have any
agreement to provide consulting services to any other party, firm, or company in
the chemical industry on matters relating to the scope of this consultancy, but
the company reserves the right to hire others in similar capacities.
 
4.  
Confidentiality

 
a.  
Either party may disclose to the other party any information that the disclosing
party would normally freely disclose to the other members of the scientific
community at large, whether by publication, by presentation at seminars, or in
informal scientific discussions.

 
b.  
The parties may wish, from time to time, in connection with work contemplated
under this Agreement, to disclose confidential information to each other
("Confidential Information"). Each party will use reasonable efforts to prevent
the disclosure of any of the other party's Confidential Information to third
parties for a period of five(5) years from receipt thereof. The recipient may
acquire information that pertains to the discloser's processes, equipment,
programs, developments, or plans that is both (i) disclosed or made known by the
disclosure to the recipient and (ii) identified in writing as "proprietary" by
the disclosure. The recipient agrees not to disclose any Confidential
Information to third parties or to use any Confidential Information for any
purpose other than performance of the services contemplated by this Agreement,
without prior written consent of the Company.

 

--------------------------------------------------------------------------------


 
c.  
Confidential Information subject to paragraph 4(b) does not include information
that (i) is or later becomes available to the public through no breach of this
Agreement by the recipient; (ii) is obtained by the recipient from a third party
who had the legal right to disclose the information to the recipient; (iii) is
already in the possession of the recipient on the date this Agreement becomes
effective; (iv) is independently developed by recipient; or (v) is required to
be disclosed by law, government regulation, or court order. In addition,
Confidential Information subject to paragraph 4(b) does not include information
generated by the Consultant unless the information is generated as a direct
result of the performance of consulting services under this Agreement.

 
5.  
Return of Materials

 
The Consultant agrees to promptly return, following the termination of this
Agreement or upon earlier request by the Company, all drawings, tracings, and
written materials in the Consultant's possession and (i) supplied by the Company
in conjunction with the Consultant's consulting services under this Agreement or
(ii) generated by the Consultant in the performance of consulting services under
this Agreement.
 
6.  
Intellectual Property

 
a.  
Title to all inventions and discoveries made by Consultant resulting from the
work performed hereunder shall reside in in the company..

 
7.  
Defense and Indemnification

 
The company agrees, at its sole expense, to defend the Consultant against, and
to indemnify and hold the Consultant harmless from, any claims or suits by a
third party against the Consultant or any liabilities or judgments based
thereon, either arising form the Consultant's performance of services for the
Company under this Agreement or arising from any Company products which result
from the Consultant's performance of services under this Agreement.
 
8.  
Term and Termination

 
a.  
This Agreement shall be for a term of 12 months, renewable upon reasonable terms
and conditions as may be agreed upon by the Company and the Consultant.

 
2

--------------------------------------------------------------------------------


 
b.  
Termination of the Agreement under paragraph 8(a) above shall not affect (a) the
Company's obligation to pay for services previously performed by the Consultant
or expenses reasonably incurred by the Consultant for which the Consultant is
entitled to reimbursement under paragraph 2, above,  (b) the Company's
obligation to defend and indemnify the Consultant and the Institute under
paragraph 7 above, or (c) the Consultant's continuing obligations to the Company
under paragraphs 4(b) and 6(a), above.

 
9.  
Miscellaneous

 
a.  
This Agreement shall inure to the benefit of and be binding upon the respective
heirs, executors, successors, representatives, and assigns of the parties, as
the case may be.

 
b.  
The relationship created by this Agreement shall be that of independent
contractor, and the Consultant shall have no authority to bind or act as agent
for the Company or its employees for any purpose.

 
c.  
The Company will not use the Consultant's name in any commercial advertisement
or similar material used to promote or sell products, unless the Company obtains
in advance the written consent of the Consultant.

 
Notice or payments given by one party to the other hereunder shall be in writing
and deemed to have been properly given or paid if deposited with the United
States Postal Service, registered or certified mail,  to the consultants home
address or if to the Company, its corporate headquarter’s address in Orlando, FL
 
d.  
This Agreement replaces all previous agreements and the discussions relating to
the subject matters hereof and constitutes the entire agreement between the
Company and the Consultant with respect to the subject matters of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation, or agreement made by any employee, officer, or
representative of the Company, or by any written documents unless it is signed
by an officer of the Company and by the Consultant.

 
e.  
If any term or provision of this Agreement is deemed invalid, contrary to, or
prohibited under applicable laws or regulation of any jurisdiction, this
Agreement (save only this sentence) shall be invalid.

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first stated above.
 
 
By: ________________
President
 
 
By: /s/ Richard Iantosca
Consultant